                                                                       Entered on Docket
                                                                       August 20, 2021
                                                                       EDWARD J. EMMONS, CLERK
                                                                       U.S. BANKRUPTCY COURT
                                                                       NORTHERN DISTRICT OF CALIFORNIA


                        1 Lars T. Fuller (No. 141270)
                          THE FULLER LAW FIRM, P.C.
                        2 60 No. Keeble Ave.                         The following constitutes the order of the Court.
                                                                     Signed: August 20, 2021
                          San Jose, CA 95126
                        3 Telephone: (408)295-5595
                          Facsimile: (408) 295-9852
                        4
                          Attorneys for Debtor
                        5
                                                                       ______________________________________________
                        6                                              Stephen L. Johnson
                                                                       U.S. Bankruptcy Judge
                        7
                                                      UNITED STATES BANKRUPTCY COURT
                        8
                                                      NORTHERN DISTRICT OF CALIFORNIA
                        9
                                                                  SAN JOSE DIVISION
                       10
                            In re:                                         )     CASE NO.: 21-50915-SLJ
                       11
                                                                           )
                       12 PIERCE CONTRACTORS, INC                          )     ORDER VALUING LIENS OF
FULLER LAW FIRM, PC

 SAN JOSE, CA 95126




                                                                           )     RICHARD W. JOYCE AND YONG CHA
 60 N. KEEBLE AVE




                       13                       Debtor                     )     JOYCE ON 194 LANTZ DR., MORGAN
     (408) 295-5595




                                                                           )     HILL, CA
                       14                                                  )
                                                                           )     CHAPTER 11
                       15                                                  )     [Subchapter V]
                                                                           )
                       16                                                  )     Date: None Set
                                                                           )     Time: None Set
                       17                                                  )     Court: None Set
                       18

                       19

                       20            On July 9, 2021, Debtor filed a Notice of Opportunity for Hearing on Motion to Value

                       21 Collateral of Richard W. Joyce and Yong Cha Joyce (“Lienholders” hereinafter) as to their

                       22 second and third position deeds of trust against the Property commonly known as 194 Lantz Dr.,

                       23
                            Morgan Hill, CA 95037, A.P.N. 712-04-100 (“Property”), which liens were recorded in Santa
                       24
                            Clara County on May 24, 2021 as Document Nos. 24188237 and 24188238 (hereinafter the
                       25
                            “Liens”).
                       26
                                     The court finds that notice of the motion upon Lienholders was proper. Lienholders having
                       27

                       28 failed to file timely opposition to Debtor’s motion, the court hereby orders as follows:

                      Case: 21-50915       Doc# 47       Filed: 08/20/21   Entered: 08/20/21 15:12:53       Page 1 of 3
                        1    1.    For purposes of Debtor’s chapter 11 plan of reorganization only, the Liens are

                        2          valued at $0. 00.
                             2.    This order shall become part of Debtor’s confirmed chapter 11 plan of
                        3
                                   reorganization.
                        4

                        5
                                                                  ***END OF ORDER***
                        6

                        7

                        8

                        9

                       10

                       11
FULLER LAW FIRM, PC




                       12
 SAN JOSE, CA 95126
 60 N. KEEBLE AVE




                       13
     (408) 295-5595




                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28

                      Case: 21-50915   Doc# 47       Filed: 08/20/21   Entered: 08/20/21 15:12:53     Page 2 of 3
                        1
                                                            COURT SERVICE LIST
                        2

                        3 All electronic service.

                        4

                        5

                        6

                        7

                        8

                        9

                       10

                       11
FULLER LAW FIRM, PC




                       12
 SAN JOSE, CA 95126
 60 N. KEEBLE AVE




                       13
     (408) 295-5595




                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28

                      Case: 21-50915     Doc# 47    Filed: 08/20/21   Entered: 08/20/21 15:12:53   Page 3 of 3
